Citation Nr: 1734922	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-35 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied service connection for bilateral hearing loss and tinnitus.

The Veteran and his wife presented testimony via videoconference before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's bilateral hearing loss disability is related to his service.

2. It is reasonably shown that the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.87 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Sensorineural hearing loss and tinnitus are both subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015); M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A. Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss was caused by noise exposure during his military service.

The record indicates that the Veteran served as an aircraft safety equipment man during his service.  At the hearing, the Veteran testified that he worked at least some of this time on the flight line.  Based on this evidence, the Board finds that the Veteran was exposed to noise during his service.  The next threshold matter that must be addressed is whether the Veteran has a diagnosis of hearing loss.  

A hearing loss disability is defined by VA regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  During the December 2010 VA examination, the Veteran's auditory thresholds measured at the 500, 1000, 2000, 3000, and 4000 Hertz levels were all greater than 26 decibels in both ears.  Based on this evidence, the Board finds that the Veteran has a hearing loss disability as defined by VA regulations.  Id.

The last question is whether the Veteran's hearing loss either began in service or was caused by the noise the Veteran was exposed to during his service.  The Veteran's pure tone auditory thresholds were not tested at the time he entered service.  However, he achieved a perfect score on a different type of hearing examination (item 70) on that examination and no defect in his hearing was recorded.  The first test of the Veteran's pure tone auditory thresholds comes from September 1962 at the examination conducted in preparation for the end of the Veteran's active service.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
20
15
10
5
15

VA assumes that hearing tests conducted prior to January 1, 1967 were conducted using the American Standards Association (ASA) units and not the now standard International Standards Organization - American National Standards Institute (ISO-ANSI) units.  Where necessary to facilitate data comparison for VA purposes between the two standards, VA has determined that it is appropriate to convert ASA measurements to ISO-ANSI measurements using the following table.

Hertz
500
1000
2000
3000
4000
Add decibels
15
10
10
10
5

Once converted using this table, the Veteran's pure tone auditory thresholds from his exit examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
25
20
LEFT
35
25
20
15
20

The examiner at the time found that these results indicated that the Veteran had defective hearing, a condition that was not detected or recorded at the time the Veteran entered active service.  While these auditory readings do not meet the definition of a hearing loss disability as defined by VA regulations, the Board finds that this is credible evidence that the Veteran's hearing loss began to degrade during the Veteran's active service.

The Veteran and his wife testified that his hearing loss was apparent within months after leaving service, and the Veteran has sought treatment for his hearing loss from a private audiologist since at least August 1990.  Pure tone auditory threshold testing conducted as early as September 1993 reveals that the Veteran had at least one auditory threshold measured at or above 40 decibels in each ear, meeting the definition of a hearing loss disability under 38 C.F.R. § 3.385.  VA received an opinion from the Veteran's private audiologist in August 2011 stating that the Veteran suffers from hearing loss due to working with jet engines.

The December 2010 VA examiner provided a contrary opinion, stating that the Veteran was diagnosed with sensorineural hearing loss bilaterally, but that it was less likely than not (less than 50 percent probability) that the Veteran's hearing loss was "caused by or a result of the signs and symptoms found in the [V]eteran's service medical records."  The examiner based this opinion on the fact that the Veteran's pure tone thresholds indicated normal hearing sensitivity when he left active service and on the fact that the Veteran's hearing loss was not apparent until several decades after the Veteran left active service.

Resolving reasonable doubt in favor of the Veteran's claims, the Board finds that the evidence of record is sufficient to support a finding that the Veteran's hearing loss had its onset during his active service, or, at the very least, establishes continuity between the Veteran's hearing loss disability and the defective hearing identified on his exit examination.  The Veteran's hearing defect was first detected at his exit examination in 1962, and the Veteran's private audiologist opined that his hearing loss was the result of the Veteran's exposure to engine noise.  The Board recognizes that the December 2010 VA examiner provided a contrary opinion.  However, the December 2010 VA examiner indicated that the Veteran's pure tone auditory thresholds in 1962 indicated normal hearing sensitivity.  Notably, the examiner in 1962 determined that the Veteran's pure tone thresholds were sufficient to diagnose a hearing defect.  Consequently, the Board finds that the opinions of the private audiologist and the examiner in 1962 are more convincing than the opinion of the December 2010 VA examiner because the VA examiner did not discuss reasons for disagreeing with examiner who conducted the exit examination in 1962 - or even acknowledge the disagreement between the 1962 and 2010 diagnosis.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (finding that the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence).  Therefore, the Board finds that the Veteran's hearing loss disability is connected to his service.

B. Tinnitus

The Veteran also seeks service connection for his tinnitus.  The Veteran has consistently reported symptoms of tinnitus since he made his claim in July 2010.  At the December 2010 VA examination, the examiner opined that the Veteran's tinnitus was less likely than not (less than a 50 percent probability) "caused by or a result of the signs and symptoms found in the [V]eteran's service medical records."  The examiner explained that the Veteran's hearing sensitivity was normal at the time that he left active service and that the Veteran reported the onset of tinnitus symptoms in 2005.  At his hearing, the Veteran testified that he first noticed the hearing loss within a year of leaving active service.

Tinnitus, like sensorineural hearing loss, is subject to service connection where it manifests to a compensable degree within one year of separation from service.  Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. §§ 3.307, 3.309(a).  VA regulations provide for a 10 percent rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).  Thus, resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that the Veteran's credible testimony establishes that the Veteran's tinnitus was manifest within the presumptive period and is therefore subject to service connection under the presumption for chronic diseases.  38 C.F.R. §§ 3.307, 3.309(a).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


